COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-14-00191-CV

Fix It Today, LLC and Banatex, LLC         §   From the 67th District Court

                                           §   of Tarrant County (67-260046-12)
v.
                                           §   May 7, 2015

Santander Consumer USA, Inc.               §   Opinion by Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part, reversed and rendered in part, and

reversed and remanded in part. We affirm the declaratory portion of the trial

court’s judgment.    We reverse the portion of the trial court’s judgment that

pertains to SCUSA’s conspiracy claim and render a take-nothing judgment on

that claim. We reverse the trial court’s judgment as to SCUSA’s conversion,

tortious interference, and Texas Theft Liability Act claims and the attorney’s fee

award and remand these claims to the trial court for a new trial.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Justice Bonnie Sudderth